Citation Nr: 0429497	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asbestosis related disease, including asbestosis, and chronic 
obstructive pulmonary disease, as a result of asbestos 
exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which denied the veteran's 
claim of "entitlement to service connection for asbestosis 
related disease, including asbestosis, and chronic 
obstructive pulmonary disease, as a result of asbestos 
exposure."  

In September 2002, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in January 2004, the veteran stated 
that he wished to withdraw his request for a hearing.  See 
report of contact (VA Form 119), dated in January 2004; 
38 C.F.R. § 20.702(e) (2003).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1998, the RO 
denied a claim of entitlement to service connection for 
residuals of asbestos exposure.

2.  The evidence received since the RO's May 1998 decision 
which denied service connection for residuals of asbestos 
exposure, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been received since the RO's 
May 1998 decision which denied a claim of entitlement to 
service connection for residuals of asbestos exposure; the 
claim for service connection for asbestosis related disease, 
including asbestosis, and chronic obstructive pulmonary 
disease, as a result of asbestos exposure, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for residuals of asbestos exposure in May 1998.  
There was no appeal, and the RO's decision became final.   
See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In 2000, the veteran filed to reopen his claim.  In February 
2002 the RO denied the claim.  The veteran has appealed.  

The Board notes that it appears that the RO's February 2002 
decision denied the claim on the merits.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in May 1998.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1998 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  
 
The evidence of record at the time of the RO's May 1998 
decision included the veteran's service medical records, 
which did not show treatment for, or a diagnosis of, a 
respiratory disorder.  The veteran's separation examination 
report, dated in August 1963, showed that his lungs and chest 
were clinically evaluated as normal.  All chest X-rays taken 
during service were unremarkable, negative or normal.  

As for the post-service evidence, it included private 
treatment reports, dated between 1995 and 1997.  These 
reports showed that the veteran was noted to have a history 
of emphysema, smoking about a pack of cigarettes per day for 
40 years, and a history of asbestosis exposure in 1993 that 
lasted three months.  The impressions included emphysema and 
nicotine addiction.

At the time of the RO's May 1998 denial of the claim, there 
was no competent evidence showing that the veteran had 
asbestosis, or that he had a respiratory disorder that was 
related to his service, to include as due to asbestos 
exposure during service.  

Evidence received since the RO's May 1998 decision includes 
VA and private medical treatment reports.  This evidence 
includes a report from a CT (computerized tomography) scan 
from Dennis E. King, D.O., dated in January 2004, in which 
Dr. King notes that calcific pleural plaque was found that 
was consistent with asbestosis.  Dr. King further states that 
the veteran has a "clinical history of occupational lung 
disease such as asbestosis."  Letters from Luis F. 
Fernandez, M.D., include a December 2000 letter noting that 
the veteran had asbestosis.  A December 2003 letter from Dr. 
Fernandez notes that the veteran has severe COPD with a past 
history of exposure to asbestos.  

This medical evidence that was not of record at the time of 
the RO's May 1998 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, the new 
medical evidence includes competent evidence of a diagnosis 
of asbestosis, and notes that the veteran has "severe COPD 
with a past history of exposure to asbestos."  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and is material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore reopened.  

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in light of the 
result here, (the Board has reopened the veteran's claim, and 
directed that additional 


development be undertaken), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran in the reopening of this claim is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Therefore, any further discussion of whether VA 
has complied with the VCAA at this time would be premature.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for asbestosis related 
disease, including asbestosis, and chronic obstructive 
pulmonary disease, as a result of asbestos exposure during 
service, is reopened; the appeal is granted to this extent 
only and is subject to the following development.  


REMAND

The claims file indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the SSA's decision, and the medical reports 
supporting the decision, are not currently contained in the 
claims file.  On remand, the RO should attempt to obtain the 
SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

At his hearing, the veteran testified that he had been 
awarded settlements from two companies which produced 
asbestos, apparently after filing claims based on exposure to 
asbestos after separation from service.  See also legal 
documents from private attorneys, dated in 2001 and 2002.  On 
remand, the RO should request that the veteran provide copies 
of these two settlement agreements related to exposure to 
asbestos at work, as well as copies of any associated 
documents describing the nature of the veteran's exposure to 
asbestos at his place(s) of employment.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, from the Social 
Security Administration.  

2.  The RO should request that the 
veteran provide copies of the two 
settlement agreements related to his 
exposure to asbestos at work, as well as 
copies of any associated documents 
describing the nature of the veteran's 
exposure to asbestos at his place(s) of 
employment.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




